Citation Nr: 1540736	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for drug addiction, to include as secondary to depression.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment records that are relevant to the issues on appeal.  The RO considered these records in a March 2012 statement of the case.  The remaining documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During the July 2015 hearing and in a July 2015 statement, the Veteran and his attorney asserted that his depression began during service after he was ridiculed and harassed by a drill sergeant during boot camp.  At the hearing, he testified that he was verbally, physically, and psychologically abused during boot camp.  He also indicated that he consulted with an Army Judge Advocate General (JAG) concerning the abuse and his misconduct discharge.  In addition, the Veteran described feeling some responsibility for a fellow soldier's death after the soldier reported to his aid station before the soldier subsequently committed suicide.  The Veteran also related that he was knocked unconscious during a boxing match during service.   

The Veteran has also contended that his depression led to his drug abuse and that he self-medicated with drugs following service.

On remand, the AOJ should attempt to secure any available service personnel records.  In particular, any documentation regarding the Veteran's misconduct discharge would be helpful.

The Board also notes that the Veteran has not been afforded a VA examination and medical opinion to determine the nature and etiology of any psychiatric disorder that may be present.  VA treatment records show psychiatric treatment for polysubstance dependence in full sustained remission, a dysthymic disorder, and a depressive disorder not otherwise specified.  Therefore, the Board finds that a medical opinion is necessary to determine whether any psychiatric disorders are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In addition, during a January 2011 VA psychiatric follow-up, the Veteran indicated that he had recently filed for Social Security Administration (SSA) disability benefits.  On remand, the AOJ should attempt to secure any SSA decision and the medical records used to make that determination.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

A specific request should be made for any outstanding treatment records from the Miami VA Medical Center.

3.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location to request the Veteran's service personnel records and any documentation related to his Chapter 14 misconduct discharge.
 
4.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  

It should be noted that laypersons, such as the Veteran, are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The Veteran has asserted that his depression began during service after he was ridiculed and harassed by a drill sergeant during boot camp.  He has testified that he was verbally, physically, and psychologically abused during boot camp.  In addition, the Veteran described feeling some responsibility for a fellow soldier's death after the soldier reported to his aid station before the soldier subsequently committed suicide.  The Veteran also related that he was knocked unconscious during a boxing match during service.   

The Veteran has also contended that his depression led to his drug abuse and that he self-medicated with drugs following service.

The examiner should note that, during the July 2015 hearing, the Veteran reported being caught with marijuana and being charged with fraudulent use of a credit card prior to service.  He denied having any behavioral problems during service other than being discharged for fraudulent concealment of convictions prior to service.  His service treatment records are negative for any complaints, treatment, or diagnosis of depression or drug addiction.  A July 1977 separation examination found no psychiatric abnormalities, and the Veteran denied having a medical history of frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.

VA treatment records show psychiatric treatment for polysubstance dependence in full sustained remission, a dysthymic disorder, and a depressive disorder not otherwise specified.  

The examiner should identify all current psychiatric disorders.  In making this determination, the examiner should consider the Veteran's diagnoses of a dysthymic disorder and depressive disorder in the VA treatment records. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto. 

The examiner should also state whether it is at least as likely as not that the Veteran has a drug addiction secondary to any diagnosed psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
5.  The AOJ should conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



